Citation Nr: 1739205	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that proceeding is associated with the record.  

In September 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a current right ear hearing loss disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Sensorineural hearing loss is an organic disease of the nervous system and is considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for right ear hearing loss.  

The Veteran has contended that he has right ear hearing loss as a result of in-service noise exposure, including from jet engines and gunfire.  See, e.g., November 2010 claim; September 2013 VA audiology consultation.  

The Veteran's service treatment records show that he was provided a pre-induction examination in December 1968.  Pure tone thresholds, in decibels, were as follows at that time:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
-
0 (5)
LEFT
10 (25)
-5 (5)
-5 (5)
-
5 (10)

(NOTE: Prior to January 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since January 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). For audiometric test results dated between January 1967 and December 1970, the Board will consider the recorded data under both ASA and ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In a December 1968 report of medical history, the Veteran denied having hearing loss, running ears, and ear, nose or throat trouble. 

Repeated hearing conservation audiograms noted that the Veteran was exposed to jet engine noise on the flight line, but indicated normal right ear hearing acuity.  See, e.g., November 1970, December 1971, and June 1971 hearing conservation reports.

At his January 1973 separation examination, audiometric testing revealed normal right ear hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
10 
0 
10 
0 
LEFT
0 
0 
0 
0 
0 

In an accompanying report of medical history, the Veteran denied having hearing loss and ear, nose, or throat trouble. 

The post-service private medical records show that the Veteran complained of a two month history of left ear hearing loss in August 2003.  He also reported ear pain, a sensation of fullness or blockage of the ears, dizziness, and ringing or ear noises.  A physical examination of the Veteran revealed normal tympanic membranes, bilaterally, and speech discrimination was 96 percent for the right ear.  The physician diagnosed the Veteran with unilateral sensorineural hearing loss.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
25 
35
LEFT
50
55
20 
25
30

A subsequent August 2003 private medical record noted a diagnosis of sudden left ear sensorineural hearing loss, dizziness, and viral neuronitis.  The physician stated that the Veteran's hearing loss may have resulted from a viral infection.

A September 2003 private medical record noted that the Veteran had symptoms of hearing loss, a stopped-up sensation, and balance issues, worse on the left side.  A physical examination revealed that the Veteran's ears were clean.  The physician diagnosed the Veteran with viral neuronitis, left ear, with hearing loss.

The Veteran was afforded a VA examination in August 2011.  Audiometric testing conducted in connection with that examination showed a hearing loss disability for VA purposes in the left ear, but not in the right ear.  The examiner noted that otoscopy was unremarkable, ipsilateral acoustic reflexes were present in the right ear, and tympanograms were normal, bilaterally.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
35
LEFT
25
40
55
55
70

The Maryland CNC Word List Speech Recognition score was listed as 96 percent for the right ear.
 
A July 2013 VA primary care record noted that the Veteran had a history of chronic hearing loss that resulted from his deployment in the Air Force and that he wished to be referred to audiology for hearing aids. 

A September 2013 VA audiology consultation noted that the Veteran complained of hearing difficulty, especially with background noise.  The Veteran stated that his hearing loss was worse in the left ear.  He denied post-service noise exposure.  The VA audiologist noted that the Veteran was exposed to loud noise during service, such as gun fire and jet engines.  An otoscopic examination of the Veteran revealed clear canals, bilaterally, and a speech recognition score was listed as 96 percent for the right ear.  The VA audiologist diagnosed the Veteran with mild to moderate right ear hearing loss. 

During the May 2015 Board hearing, the Veteran testified that his hearing loss had worsened in severity since the August 2011 VA examination.

The Veteran was afforded an additional VA examination in November 2015.  Audiometric testing again confirmed a hearing loss disability for VA purposes in the left ear, but not the right ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
35
LEFT
25
40
50
60
65

The Maryland CNC Word List Speech Recognition score was listed as 98 percent for the right ear.  

Applying the pertinent facts in this case to the legal criteria set forth above, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  

The Veteran's DD Form 214 confirms that his military occupational specialty was jet engine mechanic.  Moreover, as stated above, numerous reference audiograms noted the Veteran's exposure to hazardous noise.  However, the presence of in-service noise exposure alone does not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on appeal, but finds that the most probative evidence shows that the Veteran does not have right ear hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. § 3.385.  In this regard, the audiometric findings and Maryland CNC speech recognition testing results from the August 2011 VA examination did not show a right ear hearing loss disability for VA purposes.  The Board notes that a September 2013 VA audiology consultation report showed a diagnosis of mild to moderate right ear hearing loss; however, audiometric findings were not provided in the report and the Veteran's speech recognition score was listed as 96 percent for the right ear.  The Veteran subsequently testified that his hearing loss had increased in severity.  However, the audiometric findings and Maryland CNC speech recognition results from the November 2015 VA examination revealed that the Veteran's right ear hearing acuity was not severe enough to constitute a disability for VA compensation purposes. 

In reaching this decision, the Board has carefully considered the Veteran's testimony that he developed hearing loss shortly after service and that it has continued since that time.  The Veteran has also submitted lay statements attesting to the fact that he has hearing difficulties.  The Board notes that the Veteran is competent to report observable symptoms and events.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, the Board finds that the VA examinations audiometric findings of record are more probative in assessing whether the Veteran has current right ear hearing loss for VA purposes.  As noted above, such a determination is made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that the Veteran's right ear hearing acuity is within normal limits and not severe enough to constitute a disability for VA compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the evidence shows that the Veteran does not have right ear hearing loss for VA purposes.  As such, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the preponderance of the evidence is against the claim of service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied. 


REMAND

Regarding the claim for service connection for left ear hearing loss, the Veteran was afforded a VA examination in November 2015, and an addendum opinion was obtained in December 2015.  In November 2015, the examiner opined that the Veteran's left ear hearing loss was less likely than not caused by or a result of an event in his military service.  Subsequently, in the December 2015 addendum opinion, the examiner stated that there was no evidence of hearing loss or significant threshold shifts during the Veteran's active duty service.  However, the Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this case, a December 1971 audiogram showed a puretone threshold of 25 decibels at 500 Hertz for the Veteran's left ear, which the examiner did not address.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left ear hearing loss that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left ear hearing loss.  An additional examination of the Veteran should only be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include noise exposure therein.  

In rendering this opinion, the examiner should address significance, if any, of the December 1971 service treatment record that appears to show a puretone threshold of 20 decibels at 500 Hertz in the Veteran's left ear.  

The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


